Citation Nr: 1332605	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ptosis of both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1967 to October 1969.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for ptosis of both eyes.  The Veteran appealed the denial of service connection, and the matter is now before the Board.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at a hearing held in Washington, DC, on June 12, 2013.

A review of the Virtual VA paperless claims processing system reveals that the system includes documents relating to the immediate appeal, including a transcript of the June 2013 hearing.  All documents within the system are considered to be part of the claims file, and as such have been considered as part of the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for ptosis of both eyes which he contends is secondary to service connected diabetes melitis or a seizure disorder.  During the June 2013 hearing, the Veteran's representative indicated that the Veteran "was service connected in 3/1/12 prior to the rating decision on 9/5/12 for seizures."  A review of the claims file includes a September 4, 2013 decision, however that decision granted service connection for posttraumatic stress disorder.  With regard to the date March 1, 2012, a letter with that date was sent to the Veteran by the RO.  However, while that letter did reference a decision regarding a seizure disorder, the decision (from February 27, 2013) was a denial of service connection for a seizure disorder.  Accordingly the Board clarifies that the Veteran is not service connected for a seizure disorder.

Private Records

During the June 2013 hearing, the Veteran indicated that he had been treated at a hospital in Northern Virginia beginning in 2001.  The Veteran should be contacted and asked to provide VA with any relevant records of such treatment, or to provide VA with a waiver to seek out such records and associate them with the claims file.

VA Examination

The Veteran has submitted medical treatise evidence which suggest a link between the onset or worsening of ptosis and diabetes mellitus.  Furthermore the records reflect that the Veteran has been treated for ptosis, but that he has not been afforded a VA examination to consider whether ptosis may be secondary to diabetes melitis.  The opportunity to have a VA examination must be afforded before the Board can properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any relevant records of private hospital care from a Virginia hospital around 2001.

If the Veteran is unable to provide these records, ask that he complete a waiver so that VA may attempt to locate and procure relevant treatment records, and associate them with the claims file.


2.  Following the above development, schedule the Veteran for a VA examination referable to ptosis of both eyes.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any appropriate testing, and then offer the following opinions:  

(a)  Is the Veteran's ptosis at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service?

(b)  Was ptosis at least as likely as not caused by a service connected disease or injury, to include diabetes melitis?

(c) Was ptosis at least as likely as not aggravated by a service connected disease or injury, to include diabetes melitis?

3.  After completing all indicated development, readjudicate the claim for service connection for ptosis of both eyes, to include as secondary to a service-connected disease or injury in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


